Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application

Claims 1-16 are pending and presented for examination on the merit.


Claim Objections
Claim 1 is objected to because “preparing a positive electrode” in line 3 should be changed to “preparing the positive electrode”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2 and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Each of claims 2 and 12 recites a Markush group “consisting of lithium azide, lithium oxocarbon, dicarboxylic lithium, and lithium hydrazide.” However, the last three terms in the Markush group seem to refer to compounds not commonly known. For example, lithium hydrazide is 2, but the specification of the instant application indicates Li2C2O2N4 as an example (see paragraph [0033] on Page 15). This raises a question about the scope of each claim term. For examination purposes, the compounds given in Paragraph [0033] on Page 15 of the specification are considered.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 10-16 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2017/037363 to DeLobel et al. (English equivalent US 2018/0219250 used for citation; both documents cited by Applicant).
Regarding claims 10 and 11, DeLobel et al. teaches a positive electrode for a secondary battery, e.g. a lithium-ion battery (abstract), the positive electrode comprising:
a positive electrode collector, e.g. an aluminum foil ([0060]); and 
a positive electrode active material layer which is formed on the positive electrode collector and includes a positive electrode active material, a conductive agent, a binder, and a sacrificial salt additive (abstract; [0026-28]; [0058-60]), 
wherein the positive electrode active material layer has a porosity of between 20 and 35% (abstract; [0014]; [0024]).
	Although DeLobel et al. does not expressly teach the claimed porosity of 20% or less per claim 10 and 10% to 20% per claim 11, it would have been obvious to one of ordinary skill in the art at the time of the invention to have the recited porosity, because prima facie case of obviousness exists in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art”. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). Similarly, a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) See MPEP 2144.05[R-5].
Regarding claim 12, DeLobel et al. teaches that the sacrificial salt additive is, e.g. LiN3, a.k.a. lithium azide ([0028]).
	Regarding claim 13, DeLobel et al. teaches an example of 85 wt % of active material and 5 wt% of the sacrificial salt additive such as lithium oxalate ([0059]), which makes the amount of the sacrificial salt additive about 5.9 parts by weight based on 100 parts by weight of the positive electrode active material.
	Regarding claim 14, DeLobel et al. teaches that the positive electrode active material comprises a transition metal at least one selected from the group consisting of nickel (Ni), cobalt (Co), and manganese (Mn), or any combination therein ([0032-36]).
	Regarding claim 15, DeLobel et al. teaches a lithium secondary battery comprising a positive electrode, a negative electrode, and a separator disposed between the positive electrode and the negative electrode, wherein the positive electrode is the positive electrode for a secondary battery of claim 10 (abstract; [0069]).
	Regarding claim 16, DeLobel et al. teaches that the negative electrode comprises a silicon negative electrode active material ([0043]).


Allowable Subject Matter
Claims 1-9 are allowed. The following is a statement of reasons for the indication of allowable subject matter:  the claimed method of preparing a positive electrode seems allowable over the prior art. Like WO 2017/037363 to DeLobel et al. (English equivalent US 2018/0219250) cited above, many references teach mixing a sacrificial salt with a positive electrode active material at the time of preparing a positive electrode active material layer (DeLobel [0055]; [0059]). There was no prior art found to teach or suggest impregnating a positive electrode comprising a positive electrode active material layer in a sacrificial salt solution and drying it to fill pores of the positive electrode active material layer with the sacrificial salt.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENG M CHAN whose telephone number is (571)270-5859.  The examiner can normally be reached on 9 am - 5:30 pm on Monday and 9 am - 3 pm from Tuesday to Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Heng M. Chan/Examiner, Art Unit 1725                                                                                                                                                                                                        


/BASIA A RIDLEY/Supervisory Patent Examiner, Art Unit 1725